Citation Nr: 1522475	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent from August 15, 2007 to October 20, 2014, and in excess of 40 percent from October 21, 2014, for diabetes mellitus, type II, with noncompensable complications of bilateral cataracts.

2. Entitlement to a disability rating in excess of 60 percent for diabetic nephropathy with hypertension.

3. Entitlement to a disability rating in excess of 20 percent from March 7, 2008 to October 20, 2014, and in excess of 40 percent from October 21, 2014, for peripheral vascular disease of the left lower extremity.

4. Entitlement to a disability rating in excess of 20 percent from March 7, 2008 to October 20, 2014, and in excess of 40 percent from October 21, 2014, for peripheral vascular disease of the right lower extremity.

5. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to Atlanta, Georgia.

In January 2015, the RO granted an increase in ratings for diabetes mellitus, type II, peripheral vascular disease of the left and right lower extremities, and TDIU.  The RO granted TDIU for the whole appeal period, and the Veteran has not filed a notice of disagreement (NOD) with regard to the grant of TDIU made in the January 2015 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision on the issue of entitlement to increased ratings for diabetes mellitus, type II, diabetic nephropathy with hypertension, peripheral vascular disease of the left and right lower extremities, and peripheral neuropathy of the left and right lower extremities, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims for increased ratings for diabetes mellitus, type II, diabetic nephropathy with hypertension, peripheral vascular disease of the left and right lower extremities, and peripheral neuropathy of the left and right lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).   

In an April 2015 letter to the Board, the Veteran withdrew his appeal as to increased ratings for diabetes mellitus, type II, diabetic nephropathy with hypertension, peripheral vascular disease of the left and right lower extremities, and peripheral neuropathy of the left and right lower extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal concerning the issues of increased ratings for diabetes mellitus, type II, bilateral cataracts, diabetic nephropathy with hypertension, peripheral vascular disease of the left and right lower extremities, and peripheral neuropathy of the left and right lower extremities is dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


